Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 11/09/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 7/16/2021.
Claim Status
Claims 1-20 are pending.
Claims 13-18 are withdrawn, non-elected without traverse.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mao (John) Wang, Reg. No. 64745 on 11/19/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended): An organic electro luminescence display panel comprising: 
a substrate; 
a planarizing layer disposed on the substrate, and including a resin material; 

an electrode plate extending on the planarizing layer outside a region in which the organic electro luminescence element array is present as viewed in plan, and having a plurality of openings in the electrode plate; 
a plurality of sealing members comprising an organic material that cover at least inner wall parts of the plurality of openings of the electrode plate; 
a sealing layer covering the organic electro luminescence element array and formed of an inorganic material and 
a common electrode that extends through the plurality of organic electro luminescence elements and disposed on an upper surface of the electrode plate between adjacent openings of the plurality of openings of the electrode plate, wherein 
the common electrode being continuous with at least one of the sealing members or an upper surface of the planarizing layer within the plurality of openings of the electrode plate, and
the sealing layer being disposed within the plurality of openings of the electrode plate so as to be continuous along an upper surface of the common electrode, 
the sealing members each have a hole therethrough within a respective opening of the plurality of openings as viewed in plan, and the planarizing layer directly contact the common electrode through the hole.  
Claim 4 (Currently Amended): The organic electro luminescence display panel according to claim 3, wherein 
openings of the electrode plate than the lower layer.  
Claim 13 (Withdrawn Currently Amended): A method of manufacturing an organic electro luminescence display panel including a display element array having a plurality of pixels arranged in a form of a matrix, the method comprising: 
preparing a substrate; 
forming a planarizing layer on an upper surface of the substrate;  
forming a plurality of pixel electrodes in a form of a matrix on an upper surface of the planarizing layer, and forming an electrode plate having a plurality of openings outside a region in which the plurality of pixel electrodes are disposed as viewed in plan; 
forming sealing members on the upper surface of the planarizing layer within the openings of the electrode plate, the sealing members covering at least inner wall parts of the openings of the electrode plate, and the sealing members being formed of an organic material; 
forming functional layers including a light emitting layer on the pixel electrodes; 
forming a common electrode above the light emitting layer and on the electrode plate; and 
forming a sealing layer on the common electrode;  
wherein the sealing members each have a hole therethrough within a respective opening of the plurality of openings as viewed in plan, and the planarizing layer directly contact the common electrode through the hole.  
Claim Rejoin
Claim 1 is allowable. The restriction requirement among various Inventions, as set forth in the Office action dated on 3/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn.   Claims 13-18, directed to the non-elected Invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The 
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an organic electro luminescence in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2017/0278912 A1 to Kim in combination of US 2019/0198802 A1 to Lee) substantially teach some of following limitations:
Kim in combination of Lee discloses an organic electro luminescence display panel (in Kim’s Fig. 6) comprising: 
a substrate (Kim’s 210); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Kim’s Fig. 6, annotated. 

Kim’s insulating layer 218 function as planarizing TFT) disposed on the substrate, and including a resin material (Lee discloses a planarization layer 135 can be formed of an organic insulating resin described in [0064]); 
an organic electro luminescence element array (Kim’s OLED 230s array in display area DA) disposed above the planarizing layer (Kim’s 218), and formed of a plurality of organic electro luminescence elements (Kim’s 230s); 
an electrode plate (Kim’s conductive layer 250) extending on the planarizing layer (Kim’s 218) outside a region (Kim’s DA region) in which the organic electro luminescence element array (Kim’s OLED 230s array) is present as viewed in plan, and having a plurality of openings (Kim’s 250h3) in the electrode plate (Kim’s 250); 
a plurality of sealing members (Kim’s bank 219a1-a3 seals conductive layer 250) comprising an organic material (Kim’s 219a(119a) comprises organic material described in [0053]) that cover at least inner wall parts of the plurality of openings (Kim’s inner wall of parts of the openings 250h3) of the electrode plate (Kim’s 250);
a sealing layer (Kim’s encapsulation layer 260) covering the organic electro luminescence element array (Kim’s OLED 230s array) and formed of an inorganic material (the Kim’s encapsulation layer 260 may include an inorganic layer 261, an organic layer 263, and an inorganic layer 265 described in [0088]) and 
a common electrode (Kim’s 235) that extends through the plurality of organic electro luminescence elements (Kim’s OLED 230s) and disposed on an upper surface of the electrode plate (a Kim’s upper surface of 250) between adjacent openings (Kim’s adjacent openings 250h3) of the plurality of openings (Kim’s 250h3) of the electrode plate (Kim’s 250), wherein 
Kim’s 235) being continuous with at least one of the sealing members (Kim’s one of 219a1-a3) or an upper surface of the planarizing layer (a Kim’s upper surface of 118) within the plurality of openings (Kim’s 250h3) of the electrode plate (Kim’s 250), and
the sealing layer (Kim’s 260) being disposed within the plurality of openings (Kim’s 250h3) of the electrode plate (Kim’s 250) so as to be continuous along an upper surface of the common electrode (Kim’s upper surface of 235), 
However, Kim in combination of Lee does not teach the limitations of “the sealing members each have a hole therethrough within a respective opening of the plurality of openings as viewed in plan, and the planarizing layer directly contact the common electrode through the hole” as recited in claim 1. Therefore, the claim 1 is allowed. 
Regarding claims 2-12 and 19-20, they are allowed due to their dependencies of claim 1.
Regarding claim 13, it is a method of making an allowed product, it includes allowed limitations, similar to claim 1, of “wherein the sealing members each have a hole therethrough within a respective opening of the plurality of openings as viewed in plan, and the planarizing layer directly contact the common electrode through the hole”. Therefore, the claim 13 is allowed. 
Regarding claims 14-18, they are allowed due to their dependencies of claim 13.




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/FARUN LU/Primary Examiner, Art Unit 2898